Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 06/07/21.  Claims 1 – 20 has been examined and are pending. 

Double Patenting

3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1 – 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of prior U.S. Patent No. 16/500244 This is a statutory double patenting rejection. See table below. Claims are an exact replica of the patented parent Application. 




17/341,329
	16/500244
Claim 1.
a code repository comprising source code portions; and a server configured for: accessing target entity data comprising a first target entity record with a first set of attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes, executing segmentation logic that assigns the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values, for each assigned segment of the different segments: selecting a subset of the data assets that is specific to the assigned segment, selecting a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of program code referencing the selected subset of the data assets, generating, by executing each generated set of program code, different modeling outputs for the first target entity record and the second target entity record, and transmitting the different modeling outputs to one or more client computing systems via a data network.
Claim 8. 
8. A method in which one or more processing devices performs operations comprising:
accessing target entity data comprising a first target entity record with a first set of
attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes; executing segmentation logic that assigns the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values; and for each assigned segment of the different segments: selecting, from an asset repository comprising data assets, a subset of the data assets that is specific to the assigned segment, selecting, from a code repository comprising source code portions, a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of program code referencing the selected subset of the data assets, wherein the set of program code is executable by a computing system for generating and transmitting different modeling outputs for the first target entity record and the second target entity record.
Claim 15.
A non-transitory computer-readable medium storing instructions that, when executed by one or more processing devices, performs operations comprising: accessing target entity data comprising a first target entity record with a first set of attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes; executing segmentation logic that assigns the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values; and for each assigned segment of the different segments: selecting, from an asset repository comprising data assets, a subset of the data assets that is specific to the assigned segment, selecting, from a code repository comprising source code portions, a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of
program code referencing the selected subset of the data assets, wherein the set of
program code is executable by a computing system for generating and transmitting
different modeling outputs for the first target entity record and the second target entity
record.

Claim 1.
a code repository comprising source code portions; and a server configured for: accessing target entity data comprising a first target entity record with a first set of attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes, executing segmentation logic that assigns the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values, for each assigned segment of the different segments: selecting a subset of the data assets that is specific to the assigned segment, selecting a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of program code referencing the selected subset of the data assets, generating, by executing each generated set of program code, different modeling outputs for the first target entity record and the second target entity record, and transmitting the different modeling outputs to one or more client computing systems via a data network.
Claim 8.
A method in which one or more processing devices performs operations comprising: accessing target entity data comprising a first target entity record with a first set of attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes; executing segmentation logic that assigns the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values; and for each assigned segment of the different segments: selecting, from an asset repository comprising data assets, a subset of the data assets that is specific to the assigned segment, selecting, from a code repository comprising source code portions, a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of program code referencing the selected subset of the data assets, wherein the set of program code is executable by a computing system for generating and transmitting different modeling outputs for the first target entity record and the second target entity record.
Claim 15.
A non-transitory computer-readable medium storing instructions that, when executed by one or more processing devices, performs operations comprising: accessing target entity data comprising a first target entity record with a first set of attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes; executing segmentation logic that assigns the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values; and for each assigned segment of the different segments: selecting, from an asset repository comprising data assets, a subset of the data assets that is specific to the assigned segment, selecting, from a code repository comprising source code portions, a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of program code referencing the selected subset of the data assets, wherein the set of program code is executable by a computing system for generating and transmitting different modeling outputs for the first target entity record and the second target entity record.






Correspondence Information
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192